DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Examiner notes the below examined claims 1-20 are an exact replica of the claims originally examined in parent application U.S. Appn. 15/063,784 (see Non-Final Office action dated 01 Apr 2019).
Election/Restrictions
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 Jul 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the suction device" in Ln. 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “a suction device”. Alternately, the claim could be made dependent on claim 17.
Claim 19 recites the limitation "the suction device" in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “a suction device”. Alternately, the claim could be made dependent on claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 12-13 and 15-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 9,327,091. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 12 is generally merely broader in scope than reference patent claim 12. Instant claim 12 recites the “second tube positioned on an exterior surface of the first tube” while reference patent claim 12 recites the “second tube positioned on an exterior surface of the inflatable balloon”. However, earlier in reference patent claim 12 the inflatable balloon is recited as “affixed to” the first tube. Thus, the recitation in reference patent claim 12 of the “second tube positioned on an exterior surface of the inflatable balloon” at least suggests as obvious the currently recited “second tube positioned on an exterior surface of the first tube” as the inflatable balloon may be read as part of the first tube in reference patent claim 12 based upon its having been recited as affixed to (i.e. integral with) the first tube. A further mapping of dependent claims is provided as follows:
Instant claims 13 and 15-19 vs. reference patent claims 13-18, respectively
Claim(s) 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,579,475. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 12 includes limitations found in reference patent claim 1. The “second tube” of instant claim 12 is found as relatable to the “third tube” of reference patent claim 1. Instant claim 12 recites the “second tube positioned on an exterior surface of the first tube” while reference patent claim 5 recites the balloon as having a channel to accommodate placement of the third tube therein. In reference patent claim 1 the balloon is recited as “attached to” the first tube. Thus, the recitation in reference patent claim 5 of the [inflatable] balloon having a channel to accommodate placement of the third tube at least suggests as obvious the currently recited “second tube positioned on an exterior surface of the first tube” as the [inflatable] balloon may be read as part of the first tube in reference patent claim 1 based upon its having been recited as attached to (i.e. integral with) the first tube.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,596,338. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within the overall requirements of reference patent claim 1, instant claim 1 merely being broader in scope. Similarly, all limitations of instant claim 12 are found within the overall requirements of reference patent claim 11, instant claim 12 merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claims 2-6 vs. reference patent claims 2-6, respectively
Instant claim 7 vs. reference patent claim 7
Instant claims 8-11 vs. reference patent claims 7-10, respectively
Instant claims 13-17 vs. reference patent claims 12-16, respectively
Instant claims 18-19 vs. reference patent claim 17
Instant claim 20 vs. reference patent claim 18

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huerta (U.S. Patent 5501215).
Regarding claim 1, Huerta discloses a tracheal tube system (Figs. 1-4; Col. 3-6) comprising: a first tube (#10) that is flexible (claim 1) and hollow (Fig. 1) and having a first open end (Fig. 1 left) and a second open end (Fig. 1 right); an inflatable balloon (#21) affixed to, and circumferentially surrounding an exterior portion of the first tube (Fig. 1), the inflatable balloon being positioned between the first open end and the second open end of the first tube (Fig. 1); and a second tube (#40), the second tube being hollow and having a multiplicity of holes (#406) along a sidewall of the second tube, the second tube being positioned above the inflatable balloon (Fig. 1) and surrounding a portion of the first tube (Figs. 1-4), wherein the second tube is configured to be coupled to a suction device that creates a negative pressure in the second tube (Fig. 1 via #43; Col. 4, Ln. 54-56).
Regarding claim 2, Huerta discloses the second tube is curved (Fig. 1). Evacuation sheath 40 follows the same curvature as ventilation tube 10.
Regarding claim 3, Huerta discloses the second tube fully encircles a circumference of the first tube (Figs. 1-4).
Regarding claim 4, Huerta discloses the first open end of the first tube is configured to be coupled to an artificial ventilation device (Col. 3).
Regarding claim 5, Huerta discloses the second tube is positioned coincident with a junction between the inflatable balloon and the first tube (Fig. 1; Col. 3), the junction being positioned between the first open end of the first tube and the inflatable balloon (Fig. 1).
Regarding claim 6, Huerta discloses when the tracheal tube system is placed in a trachea, the negative pressure created by the suction device acts to suck fluid from the trachea through the multiplicity of holes in the second tube, thereby evacuating the fluid from the trachea (Col. 3-4).
Regarding claim 8, Huerta discloses the second tube is positioned such that when the tracheal tube system is inserted into a trachea of a patient and negative pressure is applied to the second tube by the suction device, the second tube is capable of being positioned against a posterior portion of a tracheal wall. With a patient in a standard supine position and membrane 21 not inflated, evacuation sheath 40 will be expected to be capable of contacting a posterior portion of a tracheal wall (which would not readily occur when membrane 21 is inflated).
Regarding claim 9, Huerta discloses the second tube is affixed to the first tube via at least one of a bond (Fig. 1; Col. 3, Ln. 51 – Col. 4, Ln. 5), a sleeve, a clip, a strap, and a clamp.
Regarding claim 11, Huerta discloses the second tube is flexible (Fig. 1). Evacuation sheath 40 follows the same curvature as ventilation tube 10 and must be flexible to match the flexibility of ventilation tube 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huerta (U.S. Patent 5501215) in view of Catalani (U.S. Patent 5146916).
Regarding claim 7, Huerta fails to disclose the second tube is positioned such that when the tracheal tube system is inserted into a trachea, the inflatable balloon is inflated, and negative pressure is applied to the second tube by the suction device, the second tube is positioned against a portion of a tracheal wall.
It is firstly noted that Huerta teaches that access port 43 can be alternately used to deliver medication to the distal ports (Col. 4, Ln. 29-34). Catalani teaches a tracheal tube system (Figs. 1 & 4) having a first tube (Fig. 4 #2) and a second tube (Figs. 1 & 4 #7; Col. 3, Ln. 23-35) having a multiplicity of holes (Fig. 4 #14; Col. 3) wherein the second tube is positioned such that when the tracheal tube system is inserted into a trachea, an inflatable balloon (Fig. 4 #4) is inflated, and fluid flows through the second tube, the second tube is positioned against a portion of a tracheal wall (Fig. 4; Col. 3, Ln. 23-35). The location of outer casing 15 enclosing balloon 4 will be expected to contact outer casing 15 against a tracheal wall when balloon 4 is inflated during use. Catalani teaches cannula 7 with outer casing 15 as providing the benefit of supplying a more uniform drug distribution over the entire tracheal mucosae (Col. 4, Ln. 39-49).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Huerta the second tube is positioned such that when the tracheal tube system is inserted into a trachea, the inflatable balloon is inflated, and fluid flows through the second tube, the second tube is positioned against a portion of a tracheal wall in order to provide the benefit of supplying a more uniform drug distribution over the entire tracheal mucosae in view of Catalani. While the incorporation of Catalani is specific to the alternate function taught by Huerta of delivering medication, the incorporation of further distal holes in Huerta would not be expected to impede the suctioning capability of Huerta when negative pressure is instead applied to access port 43.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huerta (U.S. Patent 5501215) in view of Stewart (U.S. Pub. 2008/0011304).
Regarding claim 10, Huerta fails to disclose the first tube has a lumen coupled to the suction device and negative pressure in the lumen causes negative pressure in the second tube.
Stewart teaches a first tube (Fig. 1 #20) and a second tube (Fig. 1 #70) and further teaches the first tube has a lumen (#88; ¶0030) coupled to a suction device (Fig. 1 #90; ¶0030) and negative pressure in the lumen causes negative pressure in the second tube (¶0030). Stewart teaches the integration of suction tubing into a wall of the main lumen as an obvious design alternative to providing the suction tubing along an exterior surface of the main lumen (¶0030).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Huerta the first tube has a lumen coupled to the suction device and negative pressure in the lumen causes negative pressure in the second tube as an obvious design alternative to providing the suction tubing along an exterior surface of the main lumen in view of Stewart.
Claim(s) 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervak et al. (EP 1889636 A1) in view of Huerta (U.S. Patent 5501215).
Regarding claim 12, Pervak discloses a tracheal tube system (Figure; ¶¶0019-0027) comprising: a first tube (#2) that is hollow and having a first open (Figure down) end and a second open end (Figure down); an inflatable balloon (#5) affixed to and encircling an exterior portion of the first tube, the inflatable balloon being positioned between the first open end and the second open end of the first tube (Figure); and a second tube (#9) positioned on an exterior surface of the first tube (Figure) so that a portion of the second tube extends partially around a circumference of the inflatable balloon and is substantially perpendicular to the first tube (Figure; ¶0014), the second tube being hollow and having a multiplicity of holes (#12) along a sidewall. Inflatable cuff 5 is part of body 2 and thus constitutes an exterior surface of the recited first tube.
Pervak fails to explicitly disclose the first tube is flexible.
Huerta teaches an endotracheal tube system (Fig. 1) including a flexible endotracheal tube (claim 1). One having ordinary skill in the art would readily recognize that endotracheal tubes are commonly formed of flexible material such as to allow ease of insertion and conforming to the curvature of human anatomical airways.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Pervak the first tube is flexible based upon the common use of flexible material in endotracheal tubes such as to allow ease of insertion and conforming to the curvature of human anatomical airways in view of Huerta.
Regarding claim 13, Pervak teaches the invention as modified above and further teaches the second tube is curved (Figure).
Regarding claim 14, Pervak teaches the invention as modified above and further teaches the second tube extends fully around a circumference of the first tube (¶0021 – “ring”).
Regarding claim 15, Pervak teaches the invention as modified above and further teaches the first open end of the first tube is configured to be coupled to an artificial ventilation device (standard use of endotracheal tube).
Regarding claim 17, Pervak teaches the invention as modified above but fails to teach when the tracheal tube system is placed in a trachea, a negative pressure created by a suction device acts to suck fluid from the trachea through the multiplicity holes in the second tube, thereby evacuating the fluid from the trachea.
Huerta, as incorporated in the modified Pervak, teaches that an access port (#43) along an endotracheal tube can be alternately used to either deliver medication or performing suctioning via distal ports (Col. 3, Ln. 51 – Col. 4, Ln. 56). Huerta teaches a desirability of being able to use an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea (Col. 3, Ln. 51 – Col. 4, Ln. 56).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Pervak when the tracheal tube system is placed in a trachea, a negative pressure created by a suction device acts to suck fluid from the trachea through the multiplicity holes in the second tube, thereby evacuating the fluid from the trachea in order to provide the benefit of using an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea in view of Huerta.
Regarding claim 18, Pervak teaches the invention as modified above and further teaches the second tube is positioned on the inflatable balloon (Figure) such that when the tracheal tube system is inserted into a trachea, the inflatable balloon is inflated, and the second tube is positioned against a portion of a tracheal wall (Figure; ¶0021 – “ring”).
Pervak as modified fails to teach a negative pressure is applied to the second tube by a suction device.
Huerta, as similarly incorporated in claim 17 above, teaches that an access port (#43) along an endotracheal tube can be alternately used to either deliver medication or performing suctioning via distal ports (Col. 3, Ln. 51 – Col. 4, Ln. 56). Huerta teaches a desirability of being able to use an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea (Col. 3, Ln. 51 – Col. 4, Ln. 56).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Pervak a negative pressure is applied to the second tube by a suction device in order to provide the benefit of using an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea in view of Huerta.
Regarding claim 19, Pervak teaches the invention as modified above and further teaches the second tube is positioned such that when the tracheal tube system is inserted into a trachea of a patient the second tube is positioned against a posterior portion of a tracheal wall (Figure; ¶0021 – “ring”).
Pervak as modified fails to teach negative pressure is applied to the second tube by a suction device.
Huerta, as similarly incorporated in claim 17 above, teaches that an access port (#43) along an endotracheal tube can be alternately used to either deliver medication or performing suctioning via distal ports (Col. 3, Ln. 51 – Col. 4, Ln. 56). Huerta teaches a desirability of being able to use an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea (Col. 3, Ln. 51 – Col. 4, Ln. 56).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Pervak negative pressure is applied to the second tube by a suction device in order to provide the benefit of using an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea in view of Huerta.
Claim(s) 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buras (U.S. Patent 4693243) in view of Huerta (U.S. Patent 5501215).
Regarding claim 12, Buras discloses a tracheal tube system (Figs. 1-3; Col. 4-5) comprising: a first tube (Fig. 3 #80) that is hollow and having a first open (Fig. 3 up) end and a second open end (Fig. 3 down); an inflatable balloon (Fig. 3 #14, 16, 18; Col. 4, Ln. 29-39) affixed to and encircling an exterior portion of the first tube (Fig. 12), the inflatable balloon being positioned between the first open end and the second open end of the first tube (Fig. 3); and a second tube (Fig. 1 #34; Col. 4) positioned on an exterior surface of the first tube (Fig. 1) so that a portion of the second tube extends partially around a circumference of the inflatable balloon and is substantially perpendicular to the first tube (Figs. 1 & 12), the second tube being hollow and having a multiplicity of holes (#38; Col. 5) along a sidewall. Buras describes inflatable cuff 14 as “having fixed proximal and distal collar ends 16 and 18” (Col. 4, Ln. 29-39) and they are thus read as part of the inflatable balloon. Inflatable cuff 14 is part of endotracheal tube 80 and thus constitutes an exterior surface of the recited first tube.
Buras fails to explicitly disclose the first tube is flexible.
Huerta teaches an endotracheal tube system (Fig. 1) including a flexible endotracheal tube (claim 1). One having ordinary skill in the art would readily recognize that endotracheal tubes are commonly formed of flexible material such as to allow ease of insertion and conforming to the curvature of human anatomical airways.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Buras the first tube is flexible based upon the common use of flexible material in endotracheal tubes such as to allow ease of insertion and conforming to the curvature of human anatomical airways in view of Huerta.
Regarding claim 13, Buras teaches the invention as modified above and further teaches the second tube is curved (Fig. 2).
Regarding claim 14, Buras teaches the invention as modified above and further teaches the second tube extends fully around a circumference of the first tube (Fig. 2).
Regarding claim 15, Buras teaches the invention as modified above and further teaches the first open end of the first tube is configured to be coupled to an artificial ventilation device (standard use of endotracheal tube).
Regarding claim 16, Buras teaches the invention as modified above and further suggests as obvious the second tube is positioned coincident with a junction between the inflatable balloon and the first tube (Figs. 1-3 & 12), the junction being positioned between the first open end of the first tube and the inflatable balloon.
Regarding claim 17, Buras teaches the invention as modified above but fails to teach when the tracheal tube system is placed in a trachea, a negative pressure created by a suction device acts to suck fluid from the trachea through the multiplicity holes in the second tube, thereby evacuating the fluid from the trachea.
Huerta, as incorporated in the modified Buras, teaches that an access port (#43) along an endotracheal tube can be alternately used to either deliver medication or performing suctioning via distal ports (Col. 3, Ln. 51 – Col. 4, Ln. 56). Huerta teaches a desirability of being able to use an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea (Col. 3, Ln. 51 – Col. 4, Ln. 56).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Buras when the tracheal tube system is placed in a trachea, a negative pressure created by a suction device acts to suck fluid from the trachea through the multiplicity holes in the second tube, thereby evacuating the fluid from the trachea in order to provide the benefit of using an access port for alternate purposes of either providing medication into a patient’s trachea or allowing suctioning of undesired fluids out of the trachea in view of Huerta.
Regarding claim 20, Buras teaches the invention as modified above and further teach the second tube is affixed to the first tube via at least one of a bond, a sleeve, a clip, a strap, and a clamp (Fig. 2 #40, 42).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervak et al. (EP 1889636 A1) in view of Huerta (U.S. Patent 5501215) and further in view of Catalani (U.S. Patent 5146916).
Regarding claim 20, Pervak teaches the invention as modified above but fails to explicitly teach the second tube is affixed to the first tube via at least one of a bond, a sleeve, a clip, a strap, and a clamp. However, one having ordinary skill in the art would expect some form of securing of duct 9 to cuff 5 such as to prevent displacement of ring 9 during use.
Catalani teaches a tracheal tube system (Figs. 1 & 4) having a first tube (Fig. 4 #2) and a second tube (Figs. 1 & 4 #7; Col. 3, Ln. 23-35) wherein a distal portion of the second tube is affixed to the first tube via a bond (Col. 3, Ln. 10-17). The teaching of “adhering” by Catalani is considered to obviously suggest a bonded arrangement to one having ordinary skill in the art. Catalani teaches a desirability of securing a distal portion of the second tube to the first tube (Col. 3, Ln. 10-17) which will obviously provide the benefit of ensuring a stable relative positioning.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Pervak the second tube is affixed to the first tube via a bond based upon a desirability of securing a distal portion of the second tube to the first tube which will obviously provide the benefit of ensuring a stable relative positioning in view of Catalani.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Applicant is encouraged to review the Final Office action mailed 01 Aug 2019 in Application No. 15/063,784 and the discussion of allowable subject matter therein.
This is a continuation of applicant's earlier Application No. 15/063,784.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785